Case 14-11080-JDW       Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37        Desc Main
                                 Document     Page 1 of 9


_________________________________________________________________________________

                                               SO ORDERED,



                                               Judge Jason D. Woodard
                                               United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                   UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

In re:                                          )
                                                )
         Maketha Brown,                         )        Case No.:        14-11080-JDW
                                                )
              Debtor.                           )        Chapter          13



   MEMORANDUM OPINION AND ORDER GRANTING MOTION FOR
 CONTEMPT OF DISCHARGE INJUNCTION FILED AGAINST PRESTIGE
  AUTO SALES, RALPH E. PINNER, SR. D/B/A PRESTIGE AUTO SALES
       AND RALPH E. PINNER, SR, INDIVIDUALLY (Dkt. # 55)

         This matter came before the Court for hearing on the Motion for

Contempt of Discharge Injunction Filed Against Prestige Auto Sales, Ralph E.

Pinner, Sr. d/b/a Prestige Auto Sales and Ralph E. Pinner, Sr., Individually

(the “Motion for Contempt”) filed by the debtor, Maketha Brown. (Dkt. # 55).

Prestige Auto Sales, LLC (“Prestige”) concedes liability, leaving the Court to

determine damages. The Court awards the debtor $1,875.78 in damages.




                                           1
Case 14-11080-JDW       Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37          Desc Main
                                 Document     Page 2 of 9


                                          I. FACTS1

       On March 19, 2014, the debtor filed her chapter 13 petition. (Dkt. # 1).

Her chapter 13 plan was confirmed on May 16, 2014. (Dkt. # 19). The debtor

completed her case and on June 5, 2018, the Order of Discharge was entered.

(Dkt. # 48).     Prestige was on notice of the bankruptcy case and received

pleadings and orders throughout the entire case, including the discharge order.

The prepetition debt to Prestige was among those debts barred from collection

by the discharge order.

       On November 21, 2018, Prestige filed a Suggestion for Garnishment with

the Tate County Justice Court seeking to collect on the discharged debt. On

February 4, 2019, the debtor received a letter from her employer notifying her

that her paycheck would be garnished because a Writ of Garnishment had been

issued in favor of Prestige. In response, the debtor informed her employer that

the debt had been discharged. Her employer told her that Prestige would have

to file paperwork to stop the garnishment. The debtor then contacted her

bankruptcy lawyer and hired him to stop the garnishment and enforce the

discharge injunction.

       On February 19, 2019, the debtor’s attorney sent a letter to Prestige

demanding that the garnishment be stopped and threatening further



1To the extent any of the findings of fact are considered conclusions of law, they are adopted
as such, and vice versa.

                                              2
Case 14-11080-JDW   Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37   Desc Main
                             Document     Page 3 of 9


litigation. Prestige did not respond to the letter or do anything to stop the

garnishment. The debtor’s paycheck was garnished $321.21 every month in

March, April, and May, totaling $963.63.

      On April 25, 2019, the debtor filed the Motion for Contempt. Prestige

then, for the first time, contacted its lawyer and stopped the garnishment.

Prestige’s representative testified that Prestige would not have stopped the

garnishment if the contempt motion had not been filed. The garnished funds

have since been returned to the debtor, but the debtor suffered other damages

due to the garnishment.

      The debtor credibly testified that because her check was garnished, she

could not afford child care, which caused her to miss 68 hours of work. She

testified that she is paid $19,600 a year and works forty hours each week,

which translates to $9.42 per hour. The debtor’s lost wages total $640.56. The

debtor also testified that she did not have to pay for child care during this 68

hours. She testified that she typically pays $150 per week for child care, which

translates to $3.75 per hour and a savings of $255 in child care costs for the 68

hours. Accordingly, the debtor’s wages claim, less the child care savings, is

$385.56.

      The debtor also testified that on the day of the hearing on the Motion for

Contempt, she was scheduled to travel to Tunica, Mississippi, for work and

would have received a reimbursement check for her mileage.                  The

                                       3
Case 14-11080-JDW   Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37   Desc Main
                             Document     Page 4 of 9


reimbursement check would have compensated the debtor for fuel charges and

vehicular wear and tear. The debtor did not receive the check because she did

not travel to Tunica.

      The debtor also credibly testified that because her paycheck was

garnished she did not have the money to pay her cable and credit card bills.

Consequently, she incurred late fees for each month that her paycheck was

garnished. During April, May, and June, the debtor was charged late fees of

$27 and $19 each month on two of her credit cards. In both May and June, she

was also charged late fees of $5 each month for her cable bill. The debtor’s late

fees total $148.

      The debtor also incurred attorney fees.       The debtor and Lawrence

Dockery, a paralegal at the Fava Firm, testified that Mr. Fava charged $300

per hour and worked 6.2 hours to prosecute the Motion for Contempt, totaling

$1,860. Mr. Dockery also testified that his rate was $50 an hour and he worked

3.5 hours, totaling $175. Debtor requests an attorney fee award of $2,035. No

individual time entries were submitted detailing the legal work performed.

      The debtor testified that she traveled 64 miles roundtrip to meet with

her attorney. She also traveled 95 miles roundtrip to attend the hearing.

      The debtor submitted no evidence of Ralph Pinner’s personal liability for

the violation of the discharge order.

      No punitive damages were requested by the debtor.

                                        4
Case 14-11080-JDW   Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37   Desc Main
                             Document     Page 5 of 9


                          II. CONCLUSIONS OF LAW

      Under 11 U.S.C. § 524(a)(2), a discharge order “operates as an injunction

against the commencement or continuation of an action, the employment of

process, or an act, to collect, recover or offset” a discharged debt. 11 U.S.C. §

524(a)(2). “The discharge injunction is broad and prohibits any act taken to

collect a discharged debt as a personal liability of the debtor.” In re Diaz, 526

B.R. 685, 691 (Bankr. S.D. Tex. 2015) (quoting McLure v. Bank of Am. (In re

McClure), 420 B.R. 655, 659 (Bankr. N.D. Tex. 2009)). Bankruptcy courts may

“issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions” of the Bankruptcy Code.       11 U.S.C. § 105(a).    A civil

contempt order, “which compensates a debtor for damages suffered as a result

of a creditor’s violation [of the discharge injunction] was both necessary and

appropriate to carry out the provisions of the bankruptcy code.”          Placid

Refining Co. v. Terrebonne Fuel and Lube, Inc. (In re Terrebonne Fuel and

Lube, Inc.), 108 F.3d 609, 613 (5th Cir. 1997).

      The United States Supreme Court recently confirmed that a bankruptcy

court may impose civil contempt for violation of a discharge order when there

is no objectively reasonable basis for concluding that the creditor’s conduct

might be lawful under the discharge order. Taggart v. Lorenzen (In re Brown),

139 S.Ct. 1795 (2019). That standard is not at issue here because Prestige has



                                       5
Case 14-11080-JDW   Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37   Desc Main
                             Document     Page 6 of 9


conceded that it violated the discharge injunction. At the hearing, all evidence

and argument focused on damages.

      While Taggart did not focus on damages, the Supreme Court did note

that subjective intent is relevant to determining damages.         Id. at 1802.

Prestige submitted no evidence mitigating its liability or the debtor’s damages

in this case. Prestige was given notice of the discharge order and did nothing

to stop the garnishment until it received the Motion for Contempt. In fact,

Prestige would have continued to garnish the debtor’s paycheck had the

contempt motion not been filed.

      “Compensatory damages, in addition to coercive sanctions, may be

awarded as a sanction for civil contempt if a party willfully violates a section

524(a)(2) injunction.” In re Sandburg Fin. Corp., 446 B.R. 793, 803 (S.D. Tex.

2011). The United States Supreme Court has defined compensatory damages

as “damages that ‘will compensate the injured party for the injury sustained,

and nothing more; such as will simply make good or replace the loss caused by

the wrong or injury.’” F.A.A. v. Cooper, 566 U.S. 284, 307 (2012) (quoting

Black’s Law Dictionary 467 (rev. 4th ed. 1968)). Compensatory damages for a

violation of the discharge injunction may include: attorneys’ fees, litigation

costs, travel expenses, and other actual losses, including lost wages. In re

Haemmerle, 529 B.R. 17, 26 (Bankr. E.D. N.Y. 2015). Here, the debtor seeks

compensatory damages for her lost wages, a reimbursement check she would

                                       6
Case 14-11080-JDW   Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37   Desc Main
                             Document     Page 7 of 9


have received had she not attended the hearing, late fees, her attorney’s fees,

and travel costs related to the garnishment.

      First, the debtor is entitled to compensation for her lost wages.

Sandburg¸ 446 B.R. at 803; In re Manzanares, 345 B.R. 773, 794 (Bankr. S.D.

Fla. 2006). But for the garnishment, the debtor would have paid for child care

and earned an additional $640.56 in wages. This amount must be decreased

by the child care costs she did not incur. The debtor lost wages of $640.56, but

saved $255 in child care, resulting in actual damages for lost wages of $385.56.

      The debtor is entitled to damages for the roundtrip miles driven to meet

with her attorney and to attend the hearing. Mileage is computed at the

current federal rate, $0.58 per mile. Her mileage award totals $92.22.

      The debtor is not entitled to damage for the reimbursement check she

did not receive. The mileage check is in the nature of reimbursement, not

compensation. The debtor did not incur fuel costs or vehicular wear and tear

for a trip to Tunica. This entire request is due to be denied.

      The debtor is entitled to the $148 in late fees she incurred because her

check was inappropriately garnished. Again, but for the garnishment, these

bills would have been paid and no late charges incurred. Thus, damages of

$148 are appropriate.

      An award of attorney’s fees is also appropriate, but not all of the fees

charged by Mr. Fava are reasonable under the Johnson factors. Johnson v.

                                       7
Case 14-11080-JDW      Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37        Desc Main
                                Document     Page 8 of 9


Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974). Mr. Fava

did not submit any time entries, but instead his paralegal testified to the block

of time spent on this matter. There is no way for the Court to go through each

aspect of Mr. Fava’s representation and determine what was reasonable and

what was not. The Court must use its discretion to make a determination.

Perdue v. Kenny A., 559 U.S. 542, 558 (2010).

      Mr. Dockery testified that he worked 3.5 hours on this case and Mr. Fava

worked 6.2 hours.       To prosecute the Motion for Contempt, the testimony

showed that Mr. Fava wrote a letter to Prestige, filed to reopen the case, filed

the Motion for Contempt, met with his client, and attended the hearing.2

Neither filing was extensive or lengthy—the Motion to Reopen was just over

one page and the Motion for Contempt was four pages. No discovery was

conducted. Johnson, 488 F.2d at 717. The issue presented was not novel or

unique. Id. at 718. This case did not preclude other employment. Id. It was

not an undesirable case. Id. at 719. The fees requested in this case total

$2,035. Prestige garnished $963.63 from the debtor, which was returned, and

her compensatory damages total $625.78. Mr. Fava’s fees would more than

triple the debtor’s award. The Court finds that a reasonable amount of time




2Mr. Fava also participated in other hearings with the Court during this same docket call,
so his attendance at this hearing cannot be solely attributed to the Motion for Contempt.

                                            8
Case 14-11080-JDW     Doc 67   Filed 07/24/19 Entered 07/24/19 10:53:37   Desc Main
                               Document     Page 9 of 9


spent on this case would have been 4 hours by Mr. Fava at $300 per hour and

an hour by Mr. Dockery at $50, totaling $1,250.

                                 III. CONCLUSION

      Prestige concedes liability for its violation of the discharge order, but

contests the damages sought by the debtor. The debtor is due compensatory

damages for any actual damage she experienced because of Prestige’s violation.

She is entitled to compensation for her lost wages less her child care savings,

mileage to meet with her attorney and attend the hearing, late fees, and

attorney’s fees. No punitive damages were requested. Accordingly, it is

      ORDERED, ADJUDGED, and DECREED that the Motion for Contempt

is GRANTED, as to Prestige Auto Sales, LLC only. The Debtor is awarded

$625.78 in compensatory damages and $1,250 in attorney’s fees, for a total

award of $1,875.78.

                                 ##END OF ORDER##




                                         9
